Citation Nr: 1503176	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  13-25 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1955 to August 1958.

In November 2008, the RO in Detroit, Michigan denied the Veteran's October 2007 claim for psychiatric disorders including a mental breakdown as well as PTSD.  New and material evidence was received within one year, and the RO readjudicated, and again denied, the claim in October 2009.  Again, within one year of that decision, new and material evidence was received and the claim was readjudicated and denied in April 2011 by the Tiger Team in Cleveland, Ohio (jurisdiction remains with the RO in Detroit, Michigan).  On these facts, the appeal as to entitlement to service connection for an acquired psychiatric disorder is appropriately considered as pending from the original claim for service connection dated in October 2007.  See 38 C.F.R. § 3.156(b) (if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim).  See also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-252 (2011); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for one psychiatric disability encompasses claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has been diagnosed with major depressive disorder.  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision. 

In March 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 

In May 2014, the Board remanded the claim for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in the Virtual VA claims file reveals that, with the exception of the March 2014 hearing transcript, they are either duplicative of the evidence in VBMS or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Pursuant to the May 2014 remand, the Board directed the AOJ, in pertinent part, to obtain clinical records related to an in-service hospitalization and afford the Veteran a VA examination to determine the nature and etiology of his acquired psychiatric condition.

In July 2014, the Veteran underwent psychiatric examination, during which he reported that he was hospitalized in service during the summer of 1956 at Fort Hood, South Carolina for headaches, depression, and nightmares, but that he was not entirely sure what led to his hospitalization.  He stated that he did not seek formal treatment for his psychiatric condition until 1993 or 1994 from VA and until 1994 or 1995 from the Henry Ford Hospital, but has had mental health treatment since then.  The examiner determined that it is less likely than not that the Veteran's psychiatric condition was incurred in or caused by service.  With respect to PTSD, the examiner concluded that the Veteran does not have such disorder because he did not meet the required DSM criteria.  Additionally, the examiner concluded that the Veteran's depressive disorder is at least as likely as not related to his chronic pain which, the examiner maintained, interferes with his overall functioning.  Finally, the examiner found that he or she could not comment on the prior diagnosis resulting in the Veteran's in-service hospitalization without resorting to mere speculation because there were no service treatment records available to review.

The Board finds that the July 2014 VA examiner's opinion was essentially a non-opinion, which is generally regarded as inadequate.  The Court has held that the Board could not merely accept a medical professional's statement that a conclusion could not be reached without resorting to speculation as negative evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2012).  Instead, a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id.  In this respect, while the examiner provided reasoning to support the conclusion that an opinion could not be given without resorting to mere speculation, the examiner failed to take into adequately address the Veteran's allegations concerning the onset and continuity of his psychiatric condition and other pertinent lay evidence of record.

For example, during the March 2014 hearing, the Veteran testified that he was hospitalized in service at Fort Jackson for 90 days for migraine headaches and depression.  See Hearing Transcript, p. 3.  The Veteran elaborated that he became so depressed that he could not sleep and started having nightmares.  Id. at 12.  During his hospitalization, the Veteran recalled sitting around in groups when he was given medication and doctors coming around every morning to see how he was doing and feeling.  Id. at 13.  After the hospitalization, he indicated that went to Fort Benning and then to Korea for about 18 months, where he became depressed, sought treatment about 4 or 5 times, and was prescribed medications.  Id. at p. 4.  After discharge from service, the Veteran did not seek medical or mental health treatment for his depression until about 1995 because he did not take his depression seriously and his family believed in self-treatment.  Id.  Additionally, the Veteran reported that he has experienced depression ever since service.  Id. at 16.  Moreover, in letter dated April 2014, the Veteran's sister stated that she received a letter from the Veteran while he was in service in which he reported that he had been placed in a mental unit.  She also stated that she noticed that the Veteran had changed when he left service: that he was quiet and withdrawn, that he talked about a friend getting shot and killed in service and would cry, and that he had "hollering attacks" in his sleep.  Also, earlier in the course of the appeal, the Veteran alleged that he was institutionalized for depression in service and has not been right since then.  See April 2012 Veteran's Statement. 

Accordingly, as not all of the Board's May 2014 directives were complied with, another remand is required to ensure fulfillment of the Board's prior remand instructions by obtaining an additional addendum opinion.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).

As indicated above, the Board also directed the AOJ to make additional attempts to obtain the Veteran's service personnel records and also clinical records related to a 90 period of in-service hospitalization in 1957, despite the findings of a previous formal finding of unavailability.  Although the AOJ substantially complied with the Board's directive, the Board finds that additional attempts to obtain such records should be made as review of the claims file reveals that the Veteran has also alleged that such hospitalization may have taken place in 1956, perhaps during the summer of 1956, in either Fort Jackson, South Carolina, or Fort Hood (the latter mistakenly identified as being located in South Carolina by the Veteran).  See February 2009 Veteran's Statement (alleging that he was stationed at Fort Jackson, South Carolina in 1956 and was hospitalized for 90 days at the base hospital), April 2012 Veteran's Statement (alleging that he was institutionalized for 90 days in service in 1956), October 2014 VA examination (alleging hospitalization during the summer of 1956 at Fort Hood, South Carolina).  

Accordingly, the AOJ should contact the Veteran and clarify whether his hospitalization occurred at Fort Jackson, South Carolina or Fort Hood, Texas.  Depending on the Veteran's response, the AOJ should again seek to obtain clinical records from the appropriate army base hospital for the period from April 1, 1956 to December 31, 1956 if the Veteran confirms Fort Jackson (the AOJ previously submitted a request only for the period from January 1, 1956 to March 31, 1956 for Fort Jackson), and for 1956 and 1957 if the Veteran confirms Fort Hood.

Additionally, as part of its search for service personnel and in-service hospital records, the AOJ searched for sick/morning reports from the Veteran's military unit from January 1, 1957 to September 30, 1957.  To ensure that all records development attempts are complete, the Board finds that a search for such records should also be conducted for the following time periods:  from January 1, 1956 to December 31, 1956, and from October 1, 1957 to December 31, 1957.  

Finally, the AOJ should contact the Veteran and clarify whether he had any prior psychiatric treatment from VA, as he has alleged that he received psychiatric treatment since the 1970s from VA.  See April 2012 Veteran's Statement.  If the Veteran confirms earlier VA psychiatric treatment, attempt to obtain such records.  Also, obtain any updated VA treatment records dated from December 2012 to the present from any VA facility.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and clarify whether he received VA psychiatric treatment in the 1970s.  If so, attempt to obtain those records.  Additionally, obtain all available VA treatment records for the Veteran dated from December 2012 to the present.  For federal records, all reasonable attempts should be made to obtain such records.  

2.  Attempt to obtain the Veteran's reported hospitalization records from the National Personnel Records Center.  In particular, the AOJ contact the Veteran and clarify with him whether his in-service hospitalization occurred at Fort Jackson, South Carolina, or at Fort Hood, Texas.  If the Veteran confirms Fort Jackson, the AOJ should attempt to records from the reported period of hospitalization from April 1, 1956 to December 31, 1956.  If the Veteran confirms Fort Jackson, the AOJ should attempt to records from the reported period of hospitalization in 1956 and 1957.  

In addition, the AOJ should also attempt to obtain sick/morning reports from the Veteran's unit from January 1, 1956 to December 31, 1956, and from October 1, 1957 to December 31, 1957.  

Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159.

3.  After completing the above development, return the claims file, to include a copy of this remand, to the July 2014 VA examiner for an addendum opinion to ascertain the nature and etiology of his psychiatric disability.  If the examiner who drafted the July 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder (paper and electronic), to include a copy of this REMAND must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder (paper and electronic) has been reviewed.

Following a review of the record, the examiner is asked to furnish an opinion with respect to the following questions:

The examiner is asked to identify and state the diagnosis of any currently manifested psychiatric disorder (including major depressive disorder noted in the VA outpatient treatment records) and describe the manifestations of each diagnosed disorder.  For each such diagnosed psychiatric disorder, the examiner is asked to address whether it is at least as likely as not (a 50 percent, or greater, likelihood) etiologically related to the Veteran's period of active service.  The examiner should particularly consider and address, if appropriate, the Veteran's statements, including his allegations concerning his in-service hospitalization for depression in service and his assertions that he has suffered from depression since then (described in detail above); and his sister's statement corroborating the Veteran's report of hospitalization for depression in service (see March 2014 Hearing Transcript, April 2012 Veteran's Statement, April 2014 Veteran's Sister's Statement.)

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

Rationale must be explained for any opinion offered.  If the examiner is unable to offer an opinion without resort to mere speculation, the examiner must explain why the opinion would require speculation. 

4.  Following any further development deemed appropriate, the AOJ should adjudicate the issue of service connection for an acquired psychiatric disorder.  If the determination remains adverse to the Veteran, then he and his representative should be furnished with a Supplemental Statement of the Case and should be afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

